
	
		III
		109th CONGRESS
		2d Session
		S. RES. 488
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2006
			Mr. Alexander (for
			 himself, Mr. Leahy,
			 Mr. Hatch, Mr.
			 Nelson of Florida, and Mr.
			 Frist) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Expressing the sense of Congress that
		  institutions of higher education should adopt policies and educational programs
		  on their campuses to help deter and eliminate illicit copyright infringement
		  occurring on, and encourage educational uses of, their computer systems and
		  networks.
	
	
		Whereas the colleges and universities of the United States
			 play a critically important role in educating young people;
		Whereas the colleges and universities of the United States
			 are responsible for helping to build and shape the educational foundation of
			 their students, as well as the values of their students;
		Whereas the colleges and universities of the United States
			 play an integral role in the development of a civil and ordered society founded
			 on the rule of law;
		Whereas the colleges and universities of the United States
			 have been the origin of much of the creativity and innovation throughout the
			 history of the United States;
		Whereas much of the most valued intellectual property of
			 the United States has been developed as a result of the colleges and
			 universities of the United States;
		Whereas the United States has, since its inception,
			 realized the value and importance of intellectual property protection in
			 encouraging creativity and innovation;
		Whereas intellectual property is among the most valuable
			 assets of the United States;
		Whereas the importance of music, motion picture, software,
			 and other intellectual property-based industries to the overall health of the
			 economy of the United States is significant and well documented;
		Whereas the colleges and universities of the United States
			 are uniquely situated to advance the importance and need for strong
			 intellectual property protection;
		Whereas intellectual property-based industries are under
			 increasing threat from all forms of global piracy, including hard goods and
			 digital piracy;
		Whereas the pervasive use of so-called peer-to-peer (P2P)
			 file sharing networks has led to rampant illegal distribution and reproduction
			 of copyrighted works;
		Whereas the Supreme Court, in MGM Studios Inc. v.
			 Grokster, Ltd., reviewed evidence of users’ conduct on just two peer-to-peer
			 networks and noted that, the probable scope of copyright infringement is
			 staggering (125 S. Ct. 2764, 2772 (2005));
		Whereas Justice Breyer, in his opinion in MGM Studios Inc.
			 v. Grokster, Ltd., wrote that deliberate unlawful copying is no less an
			 unlawful taking of property than garden-variety theft (125 S. Ct. 2764,
			 2793 (2005));
		Whereas many computer systems of the colleges and
			 universities of the United States, including local area networks under the
			 control of such colleges and universities, may be illicitly utilized by
			 students and employees to further unlawful copying;
		Whereas throughout the course of the past few years,
			 Federal law enforcement has repeatedly executed search warrants against
			 computers and computer systems located at colleges and universities, and has
			 convicted students and employees of colleges and universities for their role in
			 criminal intellectual property crimes;
		Whereas in addition to illicit activity, illegal
			 peer-to-peer use has multiple negative impacts on college computer
			 systems;
		Whereas individuals engaged in illegal downloading on
			 college computer systems use significant amounts of system bandwidth which
			 exist for the use of the general student population in the pursuit of
			 legitimate educational purposes;
		Whereas peer-to-peer use on college computer systems
			 potentially exposes those systems to a myriad of security concerns, including
			 spyware, viruses, worms or other malicious code which can be easily transmitted
			 throughout the system by peer-to-peer networks;
		Whereas, according to a recent study released by the
			 Motion Picture Association of America, students at colleges and universities in
			 the United States accounted for $579,000,000 in losses to the motion picture
			 industry of the United States in 2005, which represents 44 percent of that
			 industry's annual losses due to piracy;
		Whereas computer systems at colleges and universities
			 exist for the use of all students and should be kept free of illicit
			 activity;
		Whereas college and university systems should continue to
			 develop and to encourage respect for the importance of protecting intellectual
			 property, the potential legal consequences of illegally downloading copyrighted
			 works, and the additional security risks associated with unauthorized
			 peer-to-peer use; and
		Whereas it should be clearly established that illegal
			 peer-to-peer use is prohibited and violations punished consistent with
			 upholding the rule of law: Now, therefore, be it
		
	
		That—
			(1)colleges and
			 universities should continue to take a leadership role in educating students
			 regarding the detrimental consequences of online infringement of intellectual
			 property rights; and
			(2)colleges and
			 universities should continue to take steps to deter and eliminate unauthorized
			 peer-to-peer use on their computer systems by adopting or continuing policies
			 to educate and warn students about the risks of unauthorized use, and educate
			 students about the intrinsic value of and need to protect intellectual
			 property.
			
